CORFMAN, C. J.
Plaintiff commenced these proceedings May 18, 1921, as claimant before the defendant, Industrial Commission of Utah, to obtain compensation under the provisions of Chapter 100, Laws of Utah 1917, as amended by chapter 63, Laws of Utah 1919, commonly known as our Industrial Commission Act. Compensation was denied plaintiff by the Commission, and he has brought the proceedings here for review in the usual way and as provided that he may do under the provisions of said act.
It appears that the plaintiff, a resident of Salt Lake City, Utah, was, some time prior to January 1, 1919, employed as an engineer and superintendent by Pickering Bros., a co-partnership engaged in a general contracting business. The Pickering brothers were also residents of Salt Lake City, where they employed the plaintiff, .and where they at all times maintained their place of business. Up until the year 1921, they took no contracts in outside states, but confined their operations exclusively in the performance of construction work awarded them in the carrying out of Utah projects, in which work the plaintiff had been continuously engaged in the ordinary duties of an engineer and superintendent until about March 1, 1921, when Pickering Bros, took a con*37tract for tbe construction of a public highway in the state of Colorado and placed the plaintiff in charge of said project as superintendent of the work to' be performed. While engaged in these duties, he became disabled in Colorado by reason of an accident arising out of and in the course of his said employment, for which he claims compensation. It further appears that Pickering Bros, carried compensation insurance in the Utah state insurance fund and also under the provisions of the Colorado Compensation Law for the protection of their employés while operating in said state. ,
Upon the foregoing facts, which are not disputed, bur Commission by a majority decision refused to make an award.
After plaintiff applied for and was denied a rehearing, the case was brought here for review.
The majority of the Commission seem to have taken the position, as reflected by their findings and decision, that to allow the plaintiff compensation under the facts and attending circumstances stated would be giving the provisions of our act an extraterritorial effect not contemplated by our Legislature. In part the decision reads:
“The place of employment is not controlling in the question of jurisdiction, neither is the place of residence of the applicant, nor the place of the accident. The controlling element is to he found in the industries being developed. The jurisdiction in such cases must he the jurisdiction of the industry that is being promoted. * * * In this case it is quite clear that Pickering Bros, wont beyond the jurisdiction of this Commission and engaged in employment not even remotely connected with Utah industry, that D. B. Pickering [plaintiff] was to initiate and carry to conclusion an enterprise exclusively within the state of Colorado, and that the employés engaged in this particular employment were covered by the workmen’s compensation insurance in the Southern Surety Company (Colorado), * * * and for this reason the relief sought is hereby denied.”
Our Industrial Commission Act, section 3126, Comp. Laws Utah 1917, without qualification, provides:
“If a workman who has been hired in this state receives personal injury by accident arising out of and in the course of such employment, he shall be entitled to compensation according to the law of this state, * * * even though such injury was received outside of this state.”
*38Under the admitted facts in this case, it would seem that the plaintiff here has met al the requirements of the foregoing provision of our statute. Although he received an injury outside of this state, he was hired in this State. Not only was he hired in this state, but he was a resident of Utah, employed in a business or enterprise being conducted in Utah and by Utah residents. The plain and express wording of our statute permits of no other construction or interpretation than that under the showing 1 here made by the applicant, it was intended by our Legislature that the beneficent purposes of our act should be given extraterritorial effect and compensation allowed.
It would appear from the expressions made 'in the majority opinion that the Commission hás not only disregarded the plain provisions of our statute in refusing to make an award, but that it has also misconceived the very purposes of the act, viz., to protect the employé and those dependent upon him, so that in case of accident and injury they may not become subjects of public charity. Scranton Leasing Co. v. Industrial Commission of Utah, 51 Utah, 368, 170 Pac. 976; Chandler v. Industrial Commission of Utah et al., 55 Utah, 213, 184 Pac. 1020, 8 A. L. R. 930.
The constitutioiiality or validity of the statute is not here -questioned. As a court we are not concerned with the wisdom of the Legislature in giving its provisions 2 extraterritorial effect. That it did do in plain and unmistakable terms.
Under the facts and circumstances disclosed by the record in this ease, we are of the opinion that the plaintiff is entitled to compensation, as in the act provided, and that the Commission, in not making an award, misconceived its jurisdiction.
It is therefore ordered that the decision of the Commission denying the plaintiff cotapensation be, and the same is hereby, vacated and set aside. Plaintiff to recover costs.
WEBER, GIDEON, THURMAN, and FRICK, JJ., concur.